717 S.E.2d 575 (2011)
STATE
v.
HEIEN.
No. 380P11-1.
Supreme Court of North Carolina.
September 6, 2011.
Michele Goldman, for Heien, Nicholas Brady.
J. Allen Jernigan, Special Deputy Attorney General, for State of North Carolina.
Derrick Mertz, Assistant Attorney General, for State of North Carolina.
Phil Berger, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 2nd of September 2011 by State of NC For Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 6th of September 2011."